Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
1.	The following is an examiner’s statement of reasons for allowance: The closest prior art of record (Mater et al., U. S. Patent No. 8934340 and U. S. Patent No. 20200059710) do not teach nor suggest in detail a method and system for providing visual identification of a port and previously connected cable of a link comprising detecting status change of link to an online status; obtaining unique attribute related to the link from layer of protocol received on both ends of the link; LED light output configured to provided illumination via the cable to remote end of the link; detecting a subsequent status change of the link to a not online status in response to a first end of the cable being disconnected at the port of the remote end of the link; and instructing an activation of the emission of the LED arrangement to emit the light output of the selected identifier at the first end of the disconnected cable, wherein the light output of the selected identifier at the first end of the disconnected cable is substantially similar as a second light output illuminated at the port of the remote end of the link. Mater and Huang respectively only disclose generic method of visually identifying port connected to switch based on alternating pattern and Optical cable identification tool utilizing feature of the cable to match with corrected port on the switch. Thus, the prior arts of record taking singly or in combination do not teach or suggest the above-stated limitation taking wholly in combination with all the elements of each independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2. 	Claims 1, 4-16, and 18-23 are allowed.

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED IBRAHIM whose telephone number is (571)270-1132.  The examiner can normally be reached on Monday through Friday from 9:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED IBRAHIM/Primary Examiner, Art Unit 2444